ALLOWANCE
Response to Amendment
The applicant’s amendment filed 11/22/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho (Atty Reg No 51,807) through Electronic Mail (see attached communication) on 11/29/2021.
The application has been amended as follows: 

Claim 6. (Currently Amended) The LED screen of claim 1

Reasons for Allowance
Claim(s) 1, 2, 4, and 6-10 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an LED screen for outdoor use, comprising a box frame and a display unit fixed in the box frame, wherein the display unit comprises a PCB board and a plurality of LED lamp beads fixed on the PCB board, front and back of the display unit are covered with transparent waterproof membranes, the transparent waterproof membranes are coated on entire surfaces of the PCB board and the LED lamp beads, and the transparent waterproof membrane has a thickness of 5pm-20pm, wherein the PCB board is provided with a plurality of through holes, and the LED lamp beads are set to avoid the through holes, the plurality of through holes are configured to reduce a force-bearing area of the PCB board as specifically called for the claimed combinations.
The closest prior art, Cox et al (US 2014/0259634 A1), does not include that the transparent waterproof membrane has a thickness of 5pm-20pm, that the PCB board is provided with a plurality of through holes and the LED lamp beads are set to avoid the through holes, the plurality of through holes are configured to reduce a force-bearing area of the PCB board as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Cox et al reference in the manner required by the claims. 
To clarify the allowance, the applicant has amended to the claims to further clearly recite through-holes which are not for the mounting of LEDs (which is taught by the prior art) but serve, based on the functional language added of “the plurality of through holes are configured [Examiner’s Emphasis] to reduce a force-bearing area of the PCB board”, to reduce the effect of wind on the LED screen. The applicant has previously cited a water-proof sealing laying which has a specific thickness of between Whitchurch et al), the combination of this sealing element with the specifically and functionally claimed through-holes requires that through-holes are further incorporated into the sealing waterproof layer—that is, the through-holes can’t reduce the force-bearing area if the membrane does not also have through-holes in it. Nowhere is this taught in the prior art; where there is no motivation to combine the prior art to completely reject the claims, and where the preponderance of the evidence crosses into the applicant’s favor, the Examiner is required to allow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875